DETAILED ACTION
This action is in response to the RCE filed 09/02/2021 in which claims 1, 11 and 23 have been amended, claims 2 and 12 have been canceled, and claims 3-10 and 13-20 are withdrawn as directed to a non-elected invention; thus claims 1, 3-11 and 13-30 are pending and claims 1, 11 and 21-30 are ready for examination.
Continued Examination Under 37 CFR 1.114
The information disclosure statement(s) (IDS) submitted A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current. See the updated rejection below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for identifying at least one characteristic of said filter cartridge to indicate whether said at least one characteristic is proper for the fluid filter assembly, wherein said at least one characteristic is at least one of a micron rating less than or equal to a specific micron rating, a specific filter capacity, a specific water separation capability, manufactured by a specific manufacturer, manufactured on or before a specific date, manufactured on or after a specific date, manufactured in a specific country, or a specific replacement date” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it means for” coupled with functional language “identifying at least one characteristic of said filter cartridge to indicate whether said at least one characteristic is proper for the fluid filter assembly, wherein said at least one characteristic is at least one of a micron rating less than or equal to a specific micron rating, a specific filter capacity, a specific water separation capability, manufactured by a specific manufacturer, manufactured on or before a specific date, manufactured on or after a specific date, manufactured in a specific country, or a specific replacement date” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation when interpreted based on Applicant’s election of Species A in the response to election requirement received 07/31/2014: “The means for identifying the at least one characteristic of the filter cartridge may include a protrusion formed on one of either the interface or the boss, wherein the protrusion may have a predetermined size corresponding to the at least one characteristic of the filter cartridge. An aperture is formed in the other of the interface and the boss as the protrusion, and the aperture has a predetermined size corresponding to the at least one characteristic of the filter cartridge, wherein the protrusion matingly engages the aperture if the at least one characteristic the filter cartridge is desirable, and wherein the protrusion cannot matingly engage the aperture if the at least one characteristic of the filter cartridge is not desirable” (instant spec pg. 2 last partial paragraph continued onto pg. 3)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 23-25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kruckenberg.
Regarding claim 23 Kruckenberg discloses a fluid filter assembly 10, comprising: 
an enclosed housing 20 having a boss 156 formed therein;
a filter cartridge 12 disposed within said housing and including an interface 26 extending outwardly therefrom, the interface an annular cross-sectional configuration and defining a continuous outer wall and a through bore 72, the interface being configured for engagement with the housing, i.e. inherently “to secure and properly locate the filter cartridge”, wherein the interface is eccentrically positioned with respect to a central longitudinal axis of the filter cartridge and the through bore is eccentrically positioned with respect to the interface such that the central longitudinal axis of the filter cartridge is aligned with a central longitudinal axis of the through bore [0072]; see [0059]-[0073] and Figs, notably Figs. 3A, 9-9A, 20A-G, 21A-C, 22A-C, 25-26.
Regarding claim 24 Kruckenberg discloses the fluid filter assembly as stated in claim 23, wherein the continuous outer wall of the interface is substantially cylindrical in configuration; see Figs, notably Figs. 3A, 9-9A, 20A-G, 21A-C, 22A-C, 25-26.
Regarding claim 25 Kruckenberg discloses the fluid filter assembly as stated in claim 23, wherein the boss includes a first bore with a first diameter, the interface being configured for insertion into the first bore; see Figs, notably Figs. 3A, 9-9A, 20A-G, 21A-C, 22A-C, 25-26.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21-22 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0068670 A1 (hereinafter “Kruckenberg”, filed 09/15/2011) in view of US 2010/0108590 to Curt et al. (hereinafter “Curt”).
Regarding claim 1 and 21 Kruckenberg discloses a fluid filter assembly 10, comprising: 
an enclosed housing 20 having a boss 156 formed therein, and said boss having a first diameter bore; 
a filter cartridge 12 disposed within said housing for filtering fluid within said housing; 
an interface 26/46 having an egg-shaped cross section ([0071], i.e. considered substantially cylindrical) connected to and extending from said filter cartridge, said substantially cylindrical interface unitary in construction and having an annular cross-sectional configuration, and a through bore 72, the substantially cylindrical interface being matingly received by said first diameter bore, i.e. which is considered inherently “for securing and locating said filter cartridge in said housing”, wherein a longitudinal axis of said substantially cylindrical interface is offset from a longitudinal axis of said filter cartridge and a longitudinal axis of the through bore is coaxially aligned with the longitudinal axis of the filter cartridge [0072], i.e. which may function to further identify, secure and locate the filter cartridge in said housing (Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, see MPEP 2114); see [0059]-[0073] and Figs, notably Figs. 3A, 9-9A, 20A-G, 21A-C, 22A-C, 25-26.
Kruckenberg does not disclose said means for identifying at least one characteristic of the filter cartridge (as interpreted under 112f above, i.e. seen to be the structure described in the limitations of claims 21).   
However, with regard to a means for identifying at least one characteristic of said filter cartridge, Kruckenberg discloses the filter cartridge interface 46 comprises a projection, laterally extending key member 22, which fits into an aperture, key slot 24, in the housing 120. Further Curt discloses a fluid filter cartridge [Abstract] including a unique attachment interface Curt [0041]-[0043].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid filter assembly disclosed by Kruckenberg by sizing the projections (laterally extending key member 22) and apertures (key slot 24) so that they have are of a predetermined size corresponding to said at least one characteristic of said filter cartridge (i.e. a micron rating) as disclosed by Curt because this will help “insure that the correct filter element is being assembled into the fluid filter and can make installation easier” Curt [0005].
With regard to Applicants’ limitations defining what micron ratings are acceptable (greater than or equal to said appreciable micron rating) and unacceptable (less than said appreciable micron rating); This is simply an intended use of said as disclosed structure of Kruckenberg in view of Curt where it would have been an obvious choice to one of skill in the art to define what micron ratings are acceptable based on the given filtration system application’s needs and then assign the appropriate protrusion size to allow or disallow mounting of the Curt specifically discloses “low micron rated filter elements may have … smaller tabs and higher micron rated elements can have … larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043]; Applicants’ claim large micron rated cartridges have smaller protrusions, which is simply the opposite of this arrangement.
Kruckenberg in view of Curt is seen to differ from the claimed structure of means for  identifying at least one characteristic of said filter cartridge (i.e. the limitations of claim 21) in that the apertures/key slots are in the in housing, and not on the boss, however this would involve only the moving of the as disclosed projections and apertures further up the cartridge to the topmost interface, which is disclosed by Curt (see Fig. 1), and would thus have been an obvious rearrangement of the structural elements as disclosed in Kruckenberg which would not change its operation.
Regarding claim 22 Kruckenberg in view of Curt discloses the fluid filter assembly as stated in claim 1, further comprising: said filter cartridge having a substantially cylindrical end cap 42 connected to said substantially cylindrical interface such that said substantially cylindrical interface extends away from said substantially cylindrical end cap (Kruckenberg Fig. 3A, at least). 
Regarding claim 30 Kruckenberg discloses the fluid filter assembly as stated in claim 23, does not disclose said means for identifying at least one characteristic of the filter cartridge (as interpreted under 112f above, i.e. seen to be the structure described in the limitations of claims 21).   
With regard to a required micron rating and said means for identifying at least one characteristic of the filter cartridge, Kruckenberg discloses the filter cartridge interface 46 comprises a projection, laterally extending key member 22, which fits into an aperture, key slot 24, in the housing 120. Further Curt discloses a fluid filter cartridge [Abstract] including a unique attachment interface used to insure the correct filter element is being assembled into the fluid filter [0005] wherein the unique attachment interface includes an endplate which can be configured and arranged to control which filter element can be used in the fluid filter and where the structure of the end plate/connection corresponds to a micron rating of the media of the filter element [0007]-[0009]. And further that “low micron rated filter elements may have less or smaller slots and higher micron rated elements can have more or larger slots”, “the micron rating of the media 14 is dependent upon and corresponds to the tab 35 structure. For example, low micron rated filter elements may have less or smaller tabs and higher micron rated elements can have more or larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid filter assembly disclosed by Kruckenberg by sizing the projections (laterally extending key member 22) and apertures (key slot 24) so that they have are of a predetermined size corresponding to said at least one characteristic of said filter cartridge (i.e. a micron rating) as disclosed by Curt because this will help “insure that the correct filter element is being assembled into the fluid filter and can make installation easier” Curt [0005].
With regard to Applicants’ limitations defining what micron ratings are acceptable (greater than or equal to said appreciable micron rating) and unacceptable (less than said appreciable micron rating); This is simply an intended use of said as disclosed structure of Kruckenberg in view of Curt by where it would have been an obvious choice to one of skill in the art to define what micron ratings are acceptable based on the given filtration system application’s needs and then assign the appropriate protrusion size to allow or disallow mounting of the cartridge. In fact Curt specifically discloses “low micron rated filter elements may have … smaller tabs and higher micron rated elements can have … larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043]; Applicants’ claim large micron rated cartridges have smaller protrusions, which is simply the opposite of this arrangement.
Kruckenberg in view of Curt is seen to differ from the claimed structure of means for  identifying at least one characteristic of said filter cartridge (i.e. the limitations of claim 21) in that the apertures/key slots are in the in housing, and not on the boss, however this would involve only the moving of the as disclosed projections and apertures further up the cartridge to the topmost interface, which is disclosed by Curt (see Fig. 1), and would thus have been an obvious rearrangement of the structural elements as disclosed in Kruckenberg in view of Curt which would not change its operation.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kruckenberg in view of Curt and US2004/0154975 (hereinafter “Girondi”).
Regarding claim 11 Kruckenberg discloses a fluid filter assembly 10, comprising: 
an enclosed housing 20 having a boss 156 formed therein, and said boss having a first diameter bore; 

an interface 26/46 having an egg-shaped cross section ([0071], i.e. considered substantially cylindrical) connected to and extending from said filter cartridge, said substantially cylindrical interface unitary in construction and having an annular cross-sectional configuration, and a through bore 72, 
the substantially cylindrical interface having an outer diameter matingly received by said first diameter bore, i.e. which is considered inherently “for securing and locating said filter cartridge in said housing”, wherein a longitudinal axis of said substantially cylindrical interface is offset from a longitudinal axis of said filter cartridge and a longitudinal axis of the through bore is coaxially aligned with the longitudinal axis of the filter cartridge [0072]; see [0059]-[0073] and Figs, notably Figs. 3A, 9-9A, 20A-G, 21A-C, 22A-C, 25-26.
Kruckenberg does not disclose (1) said boss has a second diameter bore axially spaced and adjacent said first diameter bore and in communication with one another, wherein a longitudinal axis of said first diameter bore is off set from a longitudinal axis of said second diameter bore, and a riser pipe is seated within said second diameter bore or thus that said through bore of the interface is for receiving said riser pipe; or (2) said filter assembly having a required micron rating that is proper for said fluid filter assembly and said filter cartridge having a micron rating; or said means for identifying at least one characteristic of the filter cartridge (as interpreted under 112f above, i.e. seen to be the structure described in the limitations of claims 21).   
However, with regard to (1) a second diameter bore and rise pipe, Girondi discloses a housing 11 having a boss 32 formed therein (32 seen as a boss, having apertures formed in the side), and said boss having a first diameter bore (where said first diameter bore is the inside edge 
a filter cartridge 20 disposed within said housing for filtering fluid within said housing 
an end cap 22 connected to an end of said filter cartridge, and
a substantially cylindrical interface 41 connected to and extending away from said filter cartridge and said interface having a through bore 221 for receiving said riser pipe and having an outer diameter matingly received by said first diameter bore for identifying, securing and locating said filter cartridge in said housing, wherein the riser pipe communicates the fluid to in interior of the filter media and the rise pipe and through bore/gasket 221 provides a hermetic seal between housing and riser pipe wherein a longitudinal axis of the through bore is coaxially aligned with a longitudinal axis of the filter cartridge (Girondi Figs 1-3, [0023]-[0024]). Note: while the part 122 is a separate part from the housing and the riser pipe is integral with said part 122, it have been held obvious to merely form different parts of a known structure as integral or separable with other parts; see MPEP 2144.04(V)(B-C); and thus it would have been obvious to form the riser pipe separately and the part 122 as integral with the housing; such as may be beneficial for servicing or manufacture.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter assembly disclosed by Kruckenberg by including a first and second diameter bore, riser pipe and through bore as disclosed by Girondi in order to 

    PNG
    media_image1.png
    697
    1007
    media_image1.png
    Greyscale

Girondi Fig. 1A
With regard to (2) a required micron rating and said means for identifying at least one characteristic of the filter cartridge, Kruckenberg discloses the filter cartridge interface 46 comprises a projection, laterally extending key member 22, which fits into an aperture, key slot 24, in the housing 120. Further Curt discloses a fluid filter cartridge [Abstract] including a unique attachment interface used to insure the correct filter element is being assembled into the fluid filter [0005] wherein the unique attachment interface includes an endplate which can be configured and arranged to control which filter element can be used in the fluid filter and where the structure of the end plate/connection corresponds to a micron rating of the media of the filter element [0007]-[0009]. And further that “low micron rated filter elements may have less or smaller slots and higher micron rated elements can have more or larger slots”, “the micron rating of the media 14 is dependent upon and corresponds to the tab 35 structure. For example, low micron rated filter elements may have less or smaller tabs and higher micron rated elements can Curt [0041]-[0043].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid filter assembly disclosed by Kruckenberg in view of Girondi by sizing the projections (laterally extending key member 22) and apertures (key slot 24) so that they have are of a predetermined size corresponding to said at least one characteristic of said filter cartridge (i.e. a micron rating) as disclosed by Curt because this will help “insure that the correct filter element is being assembled into the fluid filter and can make installation easier” Curt [0005].
With regard to Applicants’ limitations defining what micron ratings are acceptable (greater than or equal to said appreciable micron rating) and unacceptable (less than said appreciable micron rating); This is simply an intended use of said as disclosed structure of Kruckenberg in view of Girondi and Curt by where it would have been an obvious choice to one of skill in the art to define what micron ratings are acceptable based on the given filtration system application’s needs and then assign the appropriate protrusion size to allow or disallow mounting of the cartridge. In fact Curt specifically discloses “low micron rated filter elements may have … smaller tabs and higher micron rated elements can have … larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043]; Applicants’ claim large micron rated cartridges have smaller protrusions, which is simply the opposite of this arrangement.
Kruckenberg in view of Girondi and Curt is seen to differ from the claimed structure of means for  identifying at least one characteristic of said filter cartridge (i.e. the limitations of claim 21) in that the apertures/key slots are in the in housing, and not on the boss, however this would involve only the moving of the as disclosed projections and apertures further up the cartridge to the topmost interface, which is disclosed by Curt (see Fig. 1), and would thus have been an obvious rearrangement of the structural elements as disclosed in Kruckenberg in view of Girondi and Curt which would not change its operation.

Claims 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kruckenberg in view of Girondi.
Regarding claim 26 Kruckenberg discloses the fluid filter assembly as stated in claim 25, wherein the boss further includes a second bore with a second diameter, the second bore being spaced axially from the first bore; or (claim 27) wherein the first and second bores are in communication; or (claim 28) further including a riser pipe seated within the second bore; or (claim 29) wherein the riser pipe is configured for insertion into the through bore of the interface. 
However, with regard to (1) a second diameter bore and rise pipe, Girondi discloses a housing 11 having a boss 32 formed therein (32 seen as a boss, having apertures formed in the side), and said boss having a first diameter bore (where said first diameter bore is the inside edge below part 32) axially spaced and adjacent a second diameter bore and in communication with one another (see annotated Fig. 1a below where the first diameter bore, i.e. the outer bore which is outside/adjacent the inner/second bore and is axially spaced such that hey align and are in communication with one another), wherein a riser pipe 17 is seated within said second diameter bore and configured for insertion into the through bore of an interface of a filter; 

an end cap 22 connected to an end of said filter cartridge, and
a substantially cylindrical interface 41 connected to and extending away from said filter cartridge and said interface having a through bore 221 for receiving said riser pipe and having an outer diameter matingly received by said first diameter bore for identifying, securing and locating said filter cartridge in said housing, wherein the riser pipe communicates the fluid to in interior of the filter media and the rise pipe and through bore/gasket 221 provides a hermetic seal between housing and riser pipe wherein a longitudinal axis of the through bore is coaxially aligned with a longitudinal axis of the filter cartridge (Girondi Figs 1-3, [0023]-[0024]). Note: while the part 122 is a separate part from the housing and the riser pipe is integral with said part 122, it have been held obvious to merely form different parts of a known structure as integral or separable with other parts; see MPEP 2144.04(V)(B-C); and thus it would have been obvious to form the riser pipe separately and the part 122 as integral with the housing; such as may be beneficial for servicing or manufacture.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter assembly disclosed by Kruckenberg by including a first and second diameter bore, riser pipe and through bore as disclosed by Girondi in order to provide a secondary seal for additional leak protection and/or to control/restrict flow into or out of the cartridge as necessary for a given application of the filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773